DETAILED ACTION
This communication is in response to U.S. Application No. 14/929143 filed on October 30, 2015. 
				Examiner’s Amendments

1.   An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Proposed for this Examiner's Amendments as listed below was presented to and authorized by in a telephone interview with Ms. Lois Mermelstein, Registration Number 70,763, during July 22, 2022.  


Cancel claims 2, 11, 18. 

Please amend claims 1, 10 and 17 as follows:


1. (Currently Amended) A method comprising:
logging, in a production environment, a first entry in a log journal, the first entry recording performance of a read operation on a record stored in a file, the first entry comprising the record and a value stored in the record, the file being listed in a master file of a batch job; 
selecting a problematic transaction in the batch job; 
intercepting, for the problematic transaction, a set of operations performed by the problematic transaction, the set of operations comprising a combination of the read operation, a write operation, an update operation, and a delete operation; 
determining a window of entries in the log journal, wherein the first entry is a beginning entry in the window of entries and an ending entry is a last entry captured in the log journal before the problematic transaction occurred; 
constructing from the window of entries, a filtered window of entries presenting only the entries that are logged for a record manipulated by the problematic transaction;
constructing a development environment, constructing the development environment comprising:
copying, from the production environment to the development environment, a final value of the record, the final value of the record being stored in a second entry within the filtered window of entries, wherein the final value of the record is a value of the record when the problematic transaction occurred;
copying, from the production environment to the development environment, an external resource used in the problematic transaction;
rolling back, in the development environment, the final value of the record to an initial value of the record stored in the beginning entry, the beginning entry being present within the filtered window of entries; and 
performing, responsive to the rolling back, the problematic transaction in the development environment.  



10. (Currently Amended) A computer program product comprising one or more computer- readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising: 
program instructions to log, in a production environment, a first entry in a log journal, the first entry recording performance of a read operation on a record stored in a file, the first entry comprising the record and a value stored in the record, the file being listed in a master file of a batch job; 
program instructions to select a problematic transaction in the batch job; 
intercepting, for the problematic transaction, a set of operations performed by the problematic transaction, the set of operations comprising a combination of the read operation, a write operation, an update operation, and a delete operation; program instructions to determine a window of entries in the log journal, wherein the first entry is a beginning entry in the window of entries and an ending entry is a last entry captured in the log journal before the problematic transaction occurred; 
program instructions to construct from the window of entries, a filtered window of entries presenting only the log journal entries that are logged for a record manipulated by the problematic transaction, the record manipulated by the problematic transaction being stored in a file operated on by the problematic transaction, each entry in the filtered window of entries comprising the record and a value stored in the record; program instructions to construct a development environment, comprising: 
program instructions to copy, from the production environment to the development environment, a final value of the record, the final value of the record being stored in a second entry within the filtered window of entries, wherein the final value of the record is a value of the record when the problematic transaction occurred; 
program instructions to copy, from the production environment to the development environment, an external resource used in the problematic transaction;
program instructions to roll back, in the development environment, the final value of the record to an initial value of the record stored in the beginning entry, the beginning entry being present within the filtered window of entries; 
and program instructions to perform, responsive to the rolling back, the problematic transaction in the development environment.


17. (Currently Amended) A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: 
program instructions to log, in a production environment, a first entry in a log journal, the first entry recording performance of a read operation on a record stored in a file, the first entry comprising the record and a value stored in the record, the file being listed in a master file of a batch job; 
program instructions to select a problematic transaction in the batch job; 
intercepting, for the problematic transaction, a set of operations performed by the problematic transaction, the set of operations comprising a combination of the read operation, a write operation, an update operation, and a delete operation; program instructions to determine a window of entries in the log journal, wherein the first entry is a beginning entry in the window of entries and an ending entry is a last entry captured in the log journal before the problematic transaction occurred; 
program instructions to construct from the window of entries, a filtered window of entries presenting only the log journal entries that are logged for a record manipulated by the problematic transaction, the record manipulated by the problematic transaction being stored in a file operated on by the problematic transaction, each entry in the filtered window of entries comprising the record and a value stored in the record; 
program instructions to construct a development environment, comprising: 
program instructions to copy, from the production environment to the development environment, a final value of the record, the final value of the record being stored in a second entry within the filtered window of entries, wherein the final value of the record is a value of the record when the problematic transaction occurred; 
program instructions to copy, from the production environment to the development environment, an external resource used in the problematic transaction;
program instructions to roll back, in the development environment the final value of the record to an initial value of the record stored in the beginning entry, the beginning entry being present within the filtered window of entries; 
and program instructions to perform, responsive to the rolling back, the problematic transaction in the development environment.


Allowable Subject Matter
	Claims 1, 3-10, 12-17, 19 and 21. are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance:  
In response to the Applicants filed response on 04/13/2009, claims 1, 3-10, 12-17, 19 and 21. were searched upon and Examiner concludes the Bourbonnais et al. U.S. Patent No. 8,473,953 (herein as 'Bourbonnais') and further in view of Richardson et al. U.S. Patent No. 9,767,177 (herein as ‘Richardson’) and “Using Rules and Data Dependencies for the Recovery of Concurrent Processes in a Service-Oriented Environment” (herein as ‘Xiao’)  do not teach the claimed limitations.  None of the references made of record teach the limitations made in claims 1, 3-10, 12-17 and 19-21. 
Furthermore, the prior art made of records does not teach or fairly suggest the combination of elements.  

Noted is the argument on the allowable subject matter is based on the precise process and procedure that is performed by the apparatus which is identified as

“logging, in a production environment, a first entry in a log journal, the first entry recording performance of a read operation on a record stored in a file, the first entry comprising the record and a value stored in the record, the file being listed in a master file of a batch job; 
selecting a problematic transaction in the batch job; 
intercepting, for the problematic transaction, a set of operations performed by the problematic transaction, the set of operations comprising a combination of the read operation, a write operation, an update operation, and a delete operation; 
determining a window of entries in the log journal, wherein the first entry is a beginning entry in the window of entries and an ending entry is a last entry captured in the log journal before the problematic transaction occurred; 
constructing from the window of entries, a filtered window of entries presenting only the entries that are logged for a record manipulated by the problematic transaction;
constructing a development environment, constructing the development environment comprising:
copying, from the production environment to the development environment, a final value of the record, the final value of the record being stored in a second entry within the filtered window of entries, wherein the final value of the record is a value of the record when the problematic transaction occurred;
copying, from the production environment to the development environment, an external resource used in the problematic transaction;
rolling back, in the development environment, the final value of the record to an initial value of the record stored in the beginning entry, the beginning entry being present within the filtered window of entries; and 
performing, responsive to the rolling back, the problematic transaction in the development environment” 

The highlighted subject matter is a feature that distinguishes the claimed invention from the prior art of Bourbonnais et al. U.S. Patent No. 8,473,953 (herein as 'Bourbonnais') and further in view of Richardson et al. U.S. Patent No. 9,767,177 (herein as ‘Richardson’) and “Using Rules and Data Dependencies for the Recovery of Concurrent Processes in a Service-Oriented Environment” (herein as ‘Xiao’) do not teach the claimed limitations and 35 U.S.C. 103 (a) rejection. The claimed invention discuses identifying a problematic transaction and performing roll back operations.

Based on the subject matter as amended and incorporated, Examiner is persuaded that the cited reference does not fairly teach or suggest the subject matter described by the combined limitations as highlighted above and further detailed in each of the independent claims 1, 3-10, 12-17, 19 and 21.

A recently update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) do not fairly teach or suggest teaching of the subject matter as described by the combined limitations as highlighted above in each of the independent claims 1, 3-10, 12-17, 19 and 21.

After a search and thorough examination of the present application and in light of the prior art made of records, claims 1, 3-10, 12-17, 19 and 21 (renumbered as 1-17) are allowed.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	


Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. M./  August 18, 2022
Examiner, Art Unit 2159



/AMRESH SINGH/Primary Examiner, Art Unit 2159